[HELIUS LETTERHEAD]

Exhibit 10.1

 

August 23, 2020

 

Dane C. Andreeff

 

 

Re:  

Helius Medical Technologies, Inc. Interim President and CEO Employment Letter
Agreement

 

Dear Dane:

You have agreed to serve as Interim President and Chief Executive Officer
(“Interim CEO”) of Helius Medical Technologies, Inc. (the “Company”) during the
Company’s search for a permanent President and Chief Executive Officer
(“Successor CEO”).  This letter agreement (the “Agreement”) sets forth the terms
of your employment as the Company’s Interim CEO and is effective as of August
23, 2020 (the “Effective Date”).

1.Position.  In your position as Interim CEO, you will report to the Company’s
Board of Directors (the “Board”).  The Interim CEO position is a full-time
position.  Although you will be expected to spend time in Newtown, Pennsylvania
at the Company’s headquarters, given the Coronavirus pandemic, we anticipate
that your travel plans may vary significantly, and that you will work
principally from your home office when you are not in Newtown.  By signing this
Agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company. While you serve as Interim CEO, you will also continue to serve
on the Board.

2.Term.  From the Effective Date, your position as Interim CEO may continue, at
the latest, until the date on which a Successor CEO is hired and commences
employment with the Company (the “Interim Term”).  Notwithstanding the
foregoing, your employment is “at will.” The Company expects that you will
remain on the Board as a non-employee director following the end of the Interim
Term.

3.Compensation and Benefits. During the Interim Term, you will not receive any
additional compensation in your capacity as Interim CEO. However, you will
continue to be eligible to receive the equity retainer granted annually to the
Company’s non-employee directors.  Currently, pursuant to the non-employee
director compensation policy that the Company adopted effective as of the date
of the 2020 annual meeting of stockholders, the Company’s non-employee directors
receive an annual equity retainer equal to $20,000 delivered in the form of
options to purchase shares of the Company’s Class A Common Stock.

4.Expenses.  During the Interim Term, the Company will reimburse you for all
reasonable and necessary expenses incurred by you in connection with your
performance of services as Interim CEO on behalf of the Company, in accordance
with applicable Company policies and guidelines.

5.Required Employment Forms.  You will be required, as a condition of your
employment with the Company, to sign all of the Company’s standard forms
applicable to new employees.

 

--------------------------------------------------------------------------------

 

6.Tax Matters.  All forms of compensation referred to in this Agreement are
subject to applicable withholding and payroll taxes and other deductions
required by law.

7.Entire Agreement.  This Agreement supersedes and replaces any prior
agreements, representations or understandings (whether written, oral, implied or
otherwise) between you and the Company, and constitutes the complete agreement
between you and the Company, regarding your position as Interim CEO.  This
Agreement may not be amended or modified, except by an express written agreement
signed by both you and the Chairman of the Board.  The terms of this Agreement
and the resolution of any disputes as to the meaning, effect, performance or
validity of this Agreement or arising out of, related to, or in any way
connected with, this Agreement, your employment with the Company or any other
relationship between you and the Company will be governed by Delaware law,
excluding laws relating to conflicts or choice of law.  In any action between
the parties arising out of or relating to any such disputes, each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts in the state of
Pennsylvania.

If the above terms are acceptable and in accordance with your understanding,
please countersign this Agreement below and return it to us.

[SIGNATURE PAGE FOLLOWS]

2

 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

Helius Medical Technologies, Inc.

 

By:/s/ Blane Walter

Blane Walter

Chairman of the Board

 

Dated:August 23, 2020

 

 

ACKNOWLEDGED AND AGREED:

 

            By:       /s/ Dane C. Andreeff

                        Dane C. Andreeff

 

            Dated: August 23, 2020

 

 

 

SIGNATURE PAGE

 

INTERIM PRESIDENT AND CEO EMPLOYMENT LETTER AGREEMENT

 